Title: From George Washington to John Hancock, 8 July 1776
From: Washington, George
To: Hancock, John



Sir
New York July 8th 1776

Congress having resolved to raise a Regiment of Germans to counteract the designs of our Enemies, I must beg leave to recommend to their notice John David Wilpert, now a first Lieutenant in Col. Shee’s Battallion, to the office of Captain in said Regiment. I am personally acquainted with him and know

that he Joined the Virginia forces under my command in the year 1754 and continued in service the whole War, during which he conducted himself as an active, vigilant, and brave Officer he is a German, and his merit as a Soldier entitles him much to the Office he wishes for. I have the Honor to be with great esteem Sir yr most Obed. Servt

Go: Washington

